Citation Nr: 0910340	
Decision Date: 03/19/09    Archive Date: 03/26/09

DOCKET NO.  03-25 306A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
service-connected tinnitus of the left ear with 
disequilibrium.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney 
at Law


ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The Veteran served on active duty from January 1967 to 
January 1969.  

This case originated at the Department of Veterans Affairs 
(VA) Regional Office in St. Petersburg, Florida (RO).  A July 
1983 rating decision granted service connection for tinnitus 
of the left ear with disequilibrium and assigned a 10 percent 
evaluation effective September 29, 1992.  An August 2002 
rating decision denied service connection for Meniere's 
disease, migraine headaches, and residuals of an injury to 
the left eye.  The Veteran timely appealed.  A February 2006 
decision of the Board of Veterans' Appeals (Board) denied the 
issues of service connection for migraine headaches and 
residuals of an injury to the left eye and remanded the issue 
of service connection for Meniere's disease to the RO for 
additional development.  In June 2007 the Board denied 
service connection for Meniere's syndrome.  

An October 2008 Order of the United States Court of Appeals 
for Veterans Claims (Court) granted an October 2008 Joint 
Motion for Partial Remand, which vacated the June 2007 Board 
action to the extent that it failed to address the issue of 
entitlement to an evaluation in excess of 10 percent for 
service-connected tinnitus with disequilibrium.  

A letter was sent by the Board to the Veteran's attorney on 
November 4, 2008, with a copy to the Veteran, in which the 
Veteran was given 90 days from the date of the letter to 
submit additional argument or evidence in support of his 
appeal prior to the Board's readjudication.  Additional 
letters were received from the veteran and his attorney in 
February 2009.

The issues of entitlement to a rating in excess of 10 percent 
for service-connected tinnitus of the left ear with 
disequilibrium and the claim of service connection for PTSD 
are being remanded to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  




REMAND

According to the October 2008 Joint Motion, the Board failed 
to consider whether the issue of entitlement to a rating in 
excess of 10 percent for service-connected tinnitus of the 
left ear with disequilibrium is a pending claim, as a March 
1999 RO decision denied increased ratings for bilateral 
hearing loss and tinnitus and denied service connection for 
PTSD, Meniere's syndrome, migraine headaches, and residuals 
of a left eye injury.  

The Veteran's March 1999 statement, which discussed 
dizziness, is considered by the Board to be a Notice of 
Disagreement to the March 1999 rating decision, including the 
denial of an increased rating for service-connected tinnitus 
of the left ear with disequilibrium and the denial of service 
connection for PTSD. In his March 1999 letter, the Veteran 
essentially argued that the denial of the benefits sought was 
not supportable on one stated basis that he had failed to 
report for VA examinations, as he had not been notified of 
the scheduling of such examinations.  

Specifically as to the claim for an increased rating for 
tinnitus with associated symptoms, the Veteran noted symptoms 
of vertigo in a September 1999 VA examination and a July 2000 
statement.  In August 2002, the RO denied the Veteran's 
claims of entitlement to an increased rating for bilateral 
hearing loss and service connection for Meniere's syndrome, 
migraine headaches, and residuals of a left eye injury.  
Later in August 2002, the Veteran submitted a statement that 
disagreed with the rating decision and included the notation 
of symptoms of dizziness and vertigo.  The Veteran's 
representative at the time filed a formal Notice of 
Disagreement with the denial of service connection for 
Meniere's syndrome, migraine headaches, and residuals of a 
left eye injury.  

An August 2003 Statement of the Case addressed only the 
service connection issues.  The Veteran's September 2003 
Substantive Appeal mentioned his 1997 treatment for 
dizziness.  Neither the Board's February 2006 decision nor 
its June 2007 decision addressed the Veteran's claim for an 
increased evaluation for tinnitus of the left ear with 
disequilibrium.  No Statement of the Case has been 
promulgated on the issue of entitlement to an evaluation in 
excess of 10 percent for service-connected tinnitus of the 
left ear with disequilibrium.  

Specifically as to the claim of service connection for PTSD, 
the filing of the notice of disagreement in March 1999 
triggered appellate review and the claim has been pending 
since that time. Although the Veteran essentially reiterated 
his entitlement in May 2005, the claim is presently remanded 
for the RO to readjudicate the claim as an original 
application. Manlincon v. West, 12 Vet. App. 238 (1999); see 
also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995).  
 
Accordingly, these remaining matters must be REMANDED to the 
AMC/RO for the following action:

1. The AMC/RO will ascertain if the 
veteran has received any VA, non-VA, or 
other medical treatment for the disorders 
at issue that is not evidenced by the 
current record.  The veteran should be 
provided with the necessary 
authorizations for the release of any 
treatment records not currently on file.  
The RO/AMC should then obtain these 
records and associate them with the 
claims folder.  

2. After the passage of a reasonable 
amount of time or upon the Veteran's 
response, the AMC/RO will readjudicate 
the claims, including the conduct of any 
appropriate VA medical or mental 
examinations.  

a. With regard to the claim of 
entitlement to an increased rating 
for tinnitus of the left ear with 
disequilibrium, the RO's attention 
is called to 38 C.F.R. § 4.87, 
Diagnostic Code 6204; and the ruling 
in Esteban v. Brown, 6 Vet. App. 259 
(1994)(Holding that service 
connection for distinct disabilities 
resulting from the same injury could 
be established so long as the 
symptomatology for one condition was 
not "duplicative of or overlapping 
with the symptomatology" of the 
other condition); see also 38 C.F.R. 
§ 4.14 (In assigning an appropriate 
rating, the evaluation of the same 
disability under various diagnoses 
is to be avoided). 

b. With regard to the claim of 
service connection for PTSD, the 
AMC/RO will consider all evidence 
generated in support of the claim 
since its receipt in October 1997.

3. If either or both of the claims are 
denied, the AMC/RO must issue a Statement 
of the Case and notification of the 
Veteran's appellate rights. 38 C.F.R. 
§ 19.26 (2008).  Thereafter, if 
indicated, the case should be returned to 
the Board for the purpose of appellate 
disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this REMAND is to comply with all due process 
considerations.  No inference should be drawn regarding the 
final disposition of this claim as a result of this action.

	(CONTINUED ON NEXT PAGE)







This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

